Citation Nr: 0627795	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of veteran's 
death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had period of active duty service totaling over 
20 years ending in April 1972.  He died in July 1998.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the VA.  A notice of disagreement was 
received in August 2003, a statement of the case was issued 
in September 2004, and a substantive appeal was received in 
October 2004.  A Board video conference hearing was held in 
May 2006.

Based on review of the record, the appellant appears to be 
setting forth a claim for non-service connected death pension 
benefits.  It is not clear what action may have been 
accomplished with regard to the pension claim, and this 
matter is hereby referred to the RO for any necessary action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking survivor benefits for the veteran's 
cause of death pursuant to 38 C.F.R. § 3.312.  In January 
1983, the veteran suffered from a brain stem hemorrhage with 
quadriplegia.  He died in July 1998.  The death certificate 
lists the cause of death as recurrent aspiration pneumonia 
and old brain stem hemorrhage with quadriplegia.  It appears 
that the appellant's contention is that the stroke was due to 
hypertension which was related to service.    

The appellant's November 2002 claim stated that Fort Carson 
Army Medical Center treated the veteran from 1972 until 1975 
and that these records supported her claim.  The appellant 
also testified at the May 2006 hearing that there were 
medical records from Fort Carson concerning treatment of the 
veteran's hypertension from 1972.  The Board notes that a 
March 1995 letter from the RO reported that Fort Carson had 
no medical records for the veteran.  However, it appears that 
the request for these records was from 1992, not 1972.  Thus, 
appropriate action to locate and obtain any records of 
treatment at Fort Carson from 1972 is necessary.  A January 
2003 Report of Contact in the claims file refers to certain 
records being retired to the National Archives in August 
2001, although it is not clear that such records were dated 
prior to 1985.    

Lastly, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Since the Board is remanding this case 
for additional medical records and a VA medical opinion, 
it is reasonable for the RO to give additional VCAA 
notice to comply with Dingess/Hartman.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the appellant a 
corrective
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  

2.  The RO should take appropriate action 
to request copies of all medical records 
showing treatment at Fort Carson Army 
Medical Center from 1972 to 1975.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for veteran's cause of death 
is warranted.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


